DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, 13-16 and 19-20, in the reply filed on 23 March 2021 is acknowledged.
Claims 11-12 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 March 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marco Lopez (ES 2 335 962 A1) as provided by (ES 2 335 962 A1) machine translation as an English language equivalent.

Claim 1:
Marco Lopez discloses a method for manufacturing a seat cushion (abstract, page 1, lines 14-15), comprising;
receiving data of a specific occupant (fig. 1, page 3, lines 15-19); designing a seat cushion from the occupant data (page 3, lines 29-31); and providing the seat cushion (5 and 6) with a cellular structure (foam and viscoelastic material) from the occupant data (fig. 2, page 3, lines 32-35).

Claim 2:
Marco Lopez discloses the method of claim 1 further comprising manufacturing the seat cushion from the occupant data (figs. 1 and 2, page 3, lines 29-35).

Claim 3:
Marco Lopez discloses the method of claim 2 further comprising a step of manufacturing the seat cushion as a seat bun (page 2, lines 14 and 15).

Claim 5:
Marco Lopez discloses the method of claim 1 further comprising a step of receiving the occupant data as a pressure distribution (fig. 1, .page 3, lines 10-11 and 15-19).

Claim 6:
Marco Lopez discloses the method of claim 1 further comprising a step of receiving the occupant data as anthropometric data (page 2, lines 20-25).

Claim 13:
Marco Lopez discloses a method for manufacturing a seat cushion  (abstract, page 1, lines 14-15), comprising
determining boundary conditions for a seat cushion (the boundary limits are the size and shape of the device schematically represented by figure 1 and the size and shape of body support (5 and 6) (figs. 1 and 2, page 3, lines 15-19);
determining applicable mechanical properties (pressure points; hardness and other mechanical variables) for the boundary conditions of the seat cushion (5 and 6) (figs. 1 and 2, page 2, lines 30-31 and page 3, lines 15-19);
determining applicable thermal properties (thermal feeling of heat and cold) for the boundary conditions of the seat cushion (5 and 6) (figs. 1 and 2, page 2, lines 37-40); and,
designing a seat cushion with a varying cellular structure to satisfy the applicable mechanical properties and the applicable thermal properties (figs. 1 and 2, page 2, line 41 bridging page 3, line 2).

Claim 19:
Marco Lopez discloses the method of claim 13 further comprising a step of determining applicable mechanical properties of stress (pressure points) for the boundary conditions of the seat cushion (5 and 6) (figs. 1 and 2, page 2, lines 30-31 and page 3, lines 15-19).

Claim 20:
Marco Lopez discloses the method of claim 13 further comprising a step of designing the seat cushion with attachment components (the first attachment component is the base or core component; the second attachment component is the top layer of viscoelastic material; the third attachment component is the layer of textile exterior finish) (figs. 1 and 2, page 2 line 41 bridging page 3, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marco Lopez as applied to claim 2 above, and further in view of Jeon (KR-200207612 Y1) as provided by (KR 200207612 Y1) machine translation as an English language equivalent.

Claim 4:
Marco Lopez renders obvious the method of claim 2; and, Marco Lopez fails to disclose manufacturing the seat cushion as a head restraint.  Instead, Marco Lopez discloses manufacturing a body support such as seats and similar body supports (Marco Lopez, page 1, lines 14-15). Jeon discloses a head restraint (10) (figs 2-4, page 2, lines 30-31).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the body support seat cushion of Marco Lopez for a body support head restraint of Jeon since it was known that head restraints and seat cushions are analogues for body supports (Marco Lopez, page 1, lines 14-15) and to provide support for the occipital head of the occupant (Jeon, figs 2-4, page 2, lines 30-31). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. See also MPEP § 2143 A which describes the prima facie .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marco Lopez as applied to claim 1 above, and further in view of Yamaguchi et al. (WO 2020 116327 A1) as provided by (WO 2020 116327 A1) machine translation as an English language equivalent.

Claim 7:
Marco Lopez discloses the method of claim 1; and, Marco Lopez fails to disclose manufacturing the seat cushion from three-dimensional printing. Instead, Marco Lopez discloses cutting foam blocks and viscoelastic material to form the body support (Marco Lopez, page 2, lines 41-43). Yamaguchi discloses a method for manufacturing a porous structure used of a seat pad (page 1, lines 9-10); comprising printing the seat cushion from three-dimensional (3D) printing (page 3, lines 1-2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for manufacturing a seat cushion of Marco Lopez by 3D printing the seat cushion as taught by Yamaguchi in order to provide a simpler manufacturing process in a shorter time and lower cost (Yamaguchi, page 3, lines 1-9). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marco Lopez as applied to claim 1 above, and further in view of Lohr (US 3,155,363).

Claim 8:
Marco Lopez discloses the method of claim 1; and, Marco Lopez fails to disclose assembling the seat cushion directly to a seat frame.  Lohr discloses a vehicle seat cushion (10) and a seat back cushion (12) assembled on a seat frame (14) (figs. 1 and 2, col. 2, lines 26-28).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assemble the Marco Lopez seat cushion on the seat frame of Lohr in order to install the Marco Lopez seat cushion in a passenger vehicle (Lohr, col. 2, lines 26-31). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because the prior art is drawn to manufacturing seat cushions.

Claim 9:
Marco Lopez in view of Lohr renders obvious the method of claim 1 further comprising assembling the seat cushion directly to a seat frame without an additional spring wire (Lohr, figs. 1 and 2).
Examiner note: As reflected in figs. 1 and 2 of Lohr, the seat cushion (Lohr, 10) is assembled directly to the seat frame (Lohr, 14) with no additional spring wire as required of claim 9.

Claim 10:
Marco Lopez in view of Lohr renders obvious the method of claim 1 further comprising assembling the seat cushion directly to a seat frame without an additional seat pan (Lohr, figs. 1 and 2).
Examiner note: As reflected in figs. 1 and 2 of Lohr, the seat cushion (Lohr, 10) is assembled directly to the seat frame (Lohr, 14) with no additional seat pan as required of claim 9.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marco Lopez as applied to claim 13 above, and further in view of Yamaguchi et al. (WO 2020 116327 A1) as provided by (WO 2020 116327 A1) machine translation as an English language equivalent.

Claim 14:
Marco Lopez discloses the method of claim 13; and, Marco Lopez fails to disclose a step of three-dimensional printing the seat cushion. Instead, Marco Lopez discloses cutting foam blocks and viscoelastic material to form the body support (Marco Lopez, page 2, lines 41-43). Yamaguchi discloses a method for manufacturing a porous structure used of a seat pad (page 1, lines 9-10); comprising printing the seat (page 3, lines 1-2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for manufacturing a seat cushion of Marco Lopez by 3D printing the seat cushion as taught by Yamaguchi in order to provide a simpler manufacturing process in a shorter time and lower cost (Yamaguchi, page 3, lines 1-9). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because the prior art of record is drawn to manufacturing seat cushions.

Claim 15:
Marco Lopez in view of Yamaguchi renders obvious the method of claim 14 further comprising a step of eliminating cutting of the seat cushion after printing (Yamaguchi, fig. 25, page 14 at section “Method for producing porous structure, data for 3D modeling”).
Examiner note: As reflected in fig. 25 of Yamaguchi, the seat cushion (Yamaguchi, 1) is 3D printed to the final shape and does not require cutting of any excess material after the 3D printing as required of claim 15.

Claim 16:
Marco Lopez in view of Yamaguchi renders obvious the method of claim 14 further comprising a step of eliminating increasing tolerances (Yamaguchi page 3, lines 1-9). Examiner note: Applicant’s disclosure, as originally filed, recites three-dimensional printing permits the seat cushion to be fabricated to allow tighter tolerances and unique customized designs and therefore increasing tolerances is eliminated (para [0019], [0055] and [0056]).  Therefore, three-dimensional printing as taught by Marco Lopez in view of Yamaguchi renders obvious a step of eliminating increasing tolerances as required of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lodhia et al. (US 2019/0351787 A1) discloses additively manufacturing seat cushions to reduce costs. Pellettiere (US 9,283,875) discloses a method optimizing mechanical properties of seat cushions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Lee A Holly/Primary Examiner, Art Unit 3726